Name: Commission Regulation (EEC) No 3728/81 of 21 December 1981 fixing withdrawal prices applicable until 31 December 1982 for the fishery products listed in Annex I (A) and (C) to Regulation (EEC) No 100/76 and for certain products landed in areas very distant from the main areas of consumption in the Community
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 373/24 Official Journal of the European Communities 29 . 12 . 81 COMMISSION REGULATION (EEC) No 3728/81 of 21 December 1981 fixing withdrawal prices applicable until 31 December 1982 for the fishery products listed in Annex I (A) and (C) to Regulation (EEC) No 100/76 and for certain products landed in areas very distant from the main areas of consumption in the Community whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 The withdrawal prices as referred to in the first sub ­ paragraph of Article 1 1 (4) of Regulation (EEC) No 100/76 and applicable until 31 December 1982, and the products to which those prices relate, shall be as shown in Annex I. Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organization of the market in fishery products ('), as last amended by Regulation (EEC) No 3443/80 (2), and in particular Article 1 1 (5) thereof, Whereas the first subparagraph of Article 1 1 (4) of Regulation (EEC) No 100/76 provides that the with ­ drawal price for each of the products listed in Annex I (A) and (C) to that Regulation shall be fixed by applying to an amount equal to at least 60 % but not more than 90 % of the guide price the conversion factor for the category immediately below that selected for fixing the guide price ; Whereas guide prices applicable until 31 December 1982 for all the relevant products have been fixed by Council Regulation (EEC) No 3621 /81 of 15 December 1981 (3) ; Whereas rules for calculating withdrawal prices, in particular the percentage of the guide price to be used, the coefficients for varying them according to commercial characteristics , and the supplementary coefficients applicable to distant landing areas, were laid down by Commission Regulation (EEC) No 3559/73 (4), as last amended by Regulation (EEC) No 3726/81 0, The withdrawal prices as referred to in the second subparagraph of Article 1 1 (4) of Regulation (EEC) No 100/76 and applicable until 31 December 1982 in landing areas which are very distant from the main centres of consumption in the Community, and the products to which those prices relate, shall be as shown in Annex II . Article 3 For the purpose of applying Article 2 ( 1 ) (d) of Regula ­ tion (EEC) No 3559/73 , the period of validity of a withdrawal price shall be that corresponding to each of the periods into which the fishing year is subdivided . Article 4 This Regulation shall enter into force on 1 January 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1981 . For the Commission Giorgios CONTOGEORGIS Member of the Commission (') OJ No L 20 , 28 . 1 . 1976 , p . 1 . (J) OJ No L 359, 31 . 12 . 1980 , p . 13 . (3) OJ No L 363 , 18 . 12. 1981 , p . 1 . 0 OJ No L 361 , 29 . 12 . 1973 , p . 53 . (*) See page 16 of this Official Journal . 29 . 12. 81 Official Journal of the European Communities No L 373/25 ANNEX I Products listed in Annex I (A) and (C) to Regulation (EEC) No 100/76 Withdrawal prices (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') B C ) Extra, A (') B C ) Herrings 1 0 0 243 243 2 0 0 229 229 3 0 0 143 143 Sardines i 1 0 0 284 155 (a) from the Atlantic / 2 0 0 244 155 3 0 0 377 155 4 0 0 244 155 1 1 0 0 213 117 (b) from the Mediterranean &lt; 2 0 0 183 117 3 0 0 283 117f \ 4 0 0 183 117 Redfish 1 0 0 572 572 (Sebastes marinus) 2 0 0 572 572 3 0 0 483 483 4 0 0 191 191 Cod 1 653 617 472 363 2 653 617 472 363 3 617 508 363 290 4 494 341 283 203 5 348 203 211 138 Saith i 389 389 302 302 2 389 389 302 302 3 389 389 302 302 4 324 238 173 130 Haddock 1 509 453 396 340 2 509 453 396 340 3 425 368 300 212 4 408 345 292 212 Whiting 1 417 391 313 208 2 417 391 313 208 3 386 316 281 122 4 281 194 203 122 Mackerel 1 0 0 193 193 2 0 0 193 170 3 0 0 193 159 4 0 0 91 91 Anchovies 1 0 0 288 185 2 0 0 350 185 3 0 0 280 185 4 0 0 107 107 (') The freshness categories , sizes and presentations are those defined pursuant to Article 2 of Regula ­ tion (EEC) No 100 /76 . No L 373/26 Official Journal of the European Communities 29 . 12. 81 Withdrawal prices (ECU/tonne) Species Size (') Gutted fish with head Whole fish Extra, A (') B ( · ) Extra, A (') B C ) Plaice : / 1 523 494 291 291  1 . 1 , to 30.4. 1982 ) 2 523 494 291 291 i 3 494 465 291 291 v 4 407 378 291 291 / 1 647 611 360 360  1.5 . to 31 . 12 . 1982 &lt; 2 647 611 360 360 f 3 611 575 360 3601 4 503 467 360 360 Hake 1 1 562 1 476 1 215 1 128 2 1 562 1 476 1 215 1 128 3 1 389 1 302 1 128 955 4 1 215 1 128 955 781 Simply boiled in water A B Shrimps of the genus 1 758 641 Crangon spp 2 233 233 (') The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regula ­ tion (EEC) No 100/76 . 29 . 12 . 81 Official Journal of the European Communities No L 373/27 ANNEX II Withdrawal prices (ECU/tonne) Species Landing area Size (') Gutted fish with head Whole fish Ã ¯ Extra, A (') B C ) Extra, A (') B (') Mackerel 1 . Coastal areas of and islands of Ireland 1 0 0 133 133 2 0 0 133 117 3 0 0 133 110 4 0 0 63 63 2 . Coastal areas of and islands of Cornwall and 1 0 0 137 136 Devon in the United Kingdom 2 0 0 137 121 3 0 0 137 113 4 0 0 65 65 3 . Coastal areas from Portpatrick in south-west 1 0 0 135 135 Scotland to Wick in north-east Scotland and 2 0 0 135 119 the islands to the west and north of these areas ; 3 0 0 135 111 coastal areas of and islands of Northern Ireland 4 0 0 64 64 4 . Coastal areas from Wick to Peterhead in the 1 0 0 168 168 north-east of Scotland 2 0 0 168 148 3 0 0 168 138 4 0 0 79 79 Sardines from the 5 . Coastal areas of and islands of the counties of 1 0 0 114 62 Atlantic Cornwall and Devon in the United Kingdom 2 0 0 98 62 3 0 0 151 62 4 0 0 98 62 Hake 6 . Coastal areas from Portpatrick in south-west 1 890 841 693 643 Scotland to Wick in north-east Scotland and 2 890 841 693 643 the islands to the west and north of these areas 3 792 742 643 544 4 693 643 544 445 7 . Coastal areas of and islands of Ireland 1 1 250 1 181 972 902 2 1 250 1 181 972 902 3 1 111 1 042 902 764 4 972 902 764 625 (') The freshness categories , sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 100/76 .